Cite as 2016 Ark. 65

                SUPREME COURT OF ARKANSAS
                                      No.   CR-15-662

   DAVID LEE FELTY                              Opinion Delivered February   18, 2016

                               APPELLANT APPEAL FROM THE GARLAND
                                         COUNTY CIRCUIT COURT
   V.                                    [NO. 26CR-12-490]

   STATE OF ARKANSAS                            HONORABLE MARCIA R.
                                                HEARNSBERGER, JUDGE
                                 APPELLEE
                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED.


                        RHONDA K. WOOD, Associate Justice

        David Felty received a life sentence in prison without parole after a jury convicted

him of first-degree felony murder. Felty’s counsel on appeal has filed a no-merit brief and a

motion to withdraw. See Anders v. California, 386 U.S. 738 (1967); Ark. Sup. Ct. R. 4-3(k)

(2015). The brief asserts that there are no nonfrivolous arguments to be made on appeal.

No pro se points have been filed. We hold that the brief complies with our rules and Anders.

We affirm the conviction and grant counsel’s motion to withdraw.

        This case started after the police responded to a 911 call from the El Rancho Motel

in Hot Springs and found the victim, badly beaten, inside one of the rooms. According to

the victim, his assailant had used a baseball bat and was wearing white shirt. The police

quickly apprehended Felty at the scene; at the time, he was wearing a white shirt. The

victim would later die of a heart attack as a result of the injuries sustained in the beating.

The autopsy concluded that the cause of death was homicide.
                                    Cite as 2016 Ark. 65

       A jury trial was held. Eyewitnesses testified that Felty and two accomplices entered

the victim’s motel room. One accomplice stated that Felty owed her money. Inside the

motel room, Felty beat the victim with a baseball bat while the accomplices rifled through

the victim’s personal effects. The police never recovered any money from the motel room,

even though the victim had been carrying over a thousand dollars cash.

       The jury convicted Felty of first-degree felony murder. Because Felty was a habitual

offender, he received a sentence of life in prison without parole under Ark. Code Ann. §

5-4-501(d) (Repl. 2013). During the trial, the only adverse rulings against Felty concerned

the motion for a directed verdict, the renewed motion for a directed verdict, and an

objection to Felty’s habitual-offender status. In compliance with our rules, Felty’s attorney

has abstracted these rulings and explained why none provide a meritorious ground for

reversal. See Ark. Sup. Ct. R. 4-3(k)(1). We agree that there are no other nonfrivolous

arguments for an appeal.

       The directed-verdict motions were challenges to the sufficiency of the evidence; we

will affirm when substantial evidence supports the verdict. See Flowers v. State, 373 Ark. 119,

282 S.W.3d 790 (2008). The State asserted that Felty committed felony murder under the

following theory: in the course of committing a felony (robbery),1 either Felty or an

accomplice caused the victim’s death under circumstances manifesting extreme indifference

to the value of human life. See Ark. Code Ann. § 5-10-102(a)(1). At trial, eyewitnesses


       1
        “A person commits robbery if, with the purpose of committing a felony or
misdemeanor theft or resisting apprehension immediately after committing a felony or
misdemeanor theft, the person employs or threatens to immediately employ physical force
upon another person.” Ark. Code Ann. § 5-12-102(a).

                                              2
                                    Cite as 2016 Ark. 65

confirmed that Felty and two accomplices entered the victim’s motel room and beat the

victim, causing his death. And even though the victim had a large sum of money, the police

recovered none from his room. The no-merit brief has adequately summarized this

testimony. Counsel has explained that all elements of the crime were satisfied and that the

denial of the directed-verdict motions is not a meritorious ground for reversal.

       Next, Felty’s attorney argued at trial that Felty’s two prior convictions for rape should

count as only one conviction. Under the statute, a defendant is subject to habitual offender

status if he commits “two (2) or more felonies involving violence.” Ark. Code Ann. § 5-4-

501(d). The statute further defines rape as a “felony involving violence.” Ark. Code Ann. §

5-4-501(d)(2)(A)(v). The State presented a judgment and commitment order that reflected

Felty’s two separate convictions for rape. Each conviction had its own docket number. The

circuit court ruled that each conviction was a separate felony. Counsel has adequately

explained that this ruling is not a meritorious ground for reversal.

       Because these adverse rulings do not provide meritorious grounds for reversal and

because there are no other nonfrivolous arguments for an appeal, we agree with counsel

that an appeal would be wholly frivolous. Additionally, as required by Ark. Sup. Ct. R. 4-

3(i), the record has been examined for all objections, motions, and requests made by either

party that were decided adversely to appellant, and no prejudicial error has been found.

       Affirmed; motion to withdraw granted.

       Hancock Law Firm, by: Charles D. Hancock, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’




                                               3